Citation Nr: 0213577	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a respiratory disorder, 
to include chronic bronchitis and chronic obstructive 
pulmonary disease.  

Entitlement to an increased rating for laryngitis, currently 
rated as 10 percent disabling.  

Entitlement to an increased rating for postoperative 
residuals of a deviated nasal septum, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January to August 1946 
and from March 1948 to June 1949.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Jackson, Mississippi.  

In October 1999, the veteran had a video conference hearing 
held in Washington, D.C., before Constance B. Tobias, who is 
a member of the Board rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West 1991 & Supp. 2001).  His daughter also testified at the 
hearing.  A complete transcript of that hearing is of record.  

In May 2000, the Board decided that new and material evidence 
had been submitted to reopen a claim for service connection 
for respiratory disease and remanded the case for additional 
development.  The purpose of the remand has been met.  


FINDINGS OF FACT

1.  A chronic respiratory disability, to include chronic 
obstructive pulmonary disease and bronchitis, is not shown to 
have been present during or until many years following active 
service; nor to have resulted from or to have been aggravated 
by service connected laryngitis and/or postoperative 
residuals of a deviated nasal septum.  

2.  The record does not show that the veteran was exposed to 
mustard gas/lewisite during active service.  

3.  Laryngitis is manifested by no more than hoarseness with 
slight laryngeal edema and hyperemia.  

4.  Postoperative residuals of a deviated nasal septum are 
without appreciable nasal obstruction.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disease, to include chronic 
obstructive pulmonary disease and bronchitis, was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of service connected 
disability, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310, 3.316 
(2001).  

2.  A rating in excess of 10 percent for laryngitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Code 6516 (2001).  

3.  A rating in excess of 10 percent for postoperative 
residuals of a deviated nasal septum is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5102A, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6502 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show, in 1946, that the veteran 
was treated for pneumonia the diagnosis of which was changed 
to chronic bronchitis during hospitalization in May and June 
1946.  In July 1946, he had a persistent cough and rales of 
the left lower posterior lung.  He complained of lung pain 
and a cough with purulent mucous.  Temperature was 99.8.  His 
throat was granular.  A few anterior cervical nodes were 
firm.  Breath sounds included a few dry crackles of the lower 
left posterior lung that disappeared on coughing.  Chronic 
bronchitis, unchanged, was diagnosed.  Findings later in July 
1946 included rales of the base of the left lung that did not 
disappear on coughing, without dullness.  In August 1946, X-
ray examination of the chest revealed mild exaggeration of 
the right basal markings and the clinical finding of a normal 
respiratory system.  On re-entrance in March 1948, a history 
of pneumonia in 1946 with normal lung examination and 
essentially negative chest X-rays were revealed.  In February 
1949, he underwent submucous resection for deviation of the 
nasal septum to the left, which had resulted from numerous 
injuries to the nose while he was a professional fighter in 
the early 1940's, prior to entrance.  The separation 
examination in May 1949 showed no significant abnormality of 
the lungs or chest on physical and X-ray examinations, and 
submucous resection without complications.  

In June 1974, the veteran was hospitalized by VA for nasal 
tip collapse secondary, over time, to his inservice radical 
septal resection.  He underwent a rhinoplasty to repair this 
problem.  

A VA examination in January 1976 reportedly showed bilateral, 
coarse basilar rales of the lungs.  He was hospitalized for 
further treatment in February 1976 and a chest X-ray showed 
clouding of the left lung base thought to represent a 
probable area of inflammatory disease in the left lower lobe, 
posteriorly, associated with some pleural effusion.  The 
diagnosis was resolved viral pneumonitis.  

In September 1978, the veteran was hospitalized by VA for 
continuing nasal difficulty and underwent reconstruction 
secondary rhinoplasty and nasal tip reconstruction using bone 
graft for the dorsal of the nasal bone.  

On a VA examination in January 1983, the veteran complained 
of a severe cough and respiratory problems.  He also 
complained of recurring bouts of laryngitis that he 
characterized as mild hoarseness.  He gave a history of 
pneumonia in 1946 and having it twice since then, with the 
last time in 1979 or 1980.  The physical examination showed 
that the chest was clear to auscultation and percussion.  X-
ray examination showed no active pulmonary disease.  The nose 
showed a sagging dorsal tip, weakened cartilage that could 
not support the tip, severe difficulty inhaling throughout 
the nose, and deformities of the nasal bone.  The larynx 
could not be visualized because of a narrow curved 
epiglottis.  

In March 1993, the veteran was hospitalized by VA for left 
lower lobe pneumonia with a one-day history of chest pain and 
complaints of productive cough, fever, chills, feeling 
lethargic, and decreased appetite.  He was discharged, 
stable, afebrile, with resolution of chest pain after 5 days.  

The veteran was hospitalized by VA a week later, in March 
1993, with fever, chest pain, and productive cough.  A 
history of chronic obstructive pulmonary disease was noted.  
He was hospitalized for 9 days and discharged asymptomatic 
and without cough.  Chest X-ray had shown left lower lobe and 
possible right middle lobe infiltrates.  The final diagnosis 
was left lower lobe and possible right middle lobe pneumonia.  

The veteran was hospitalized by VA in November 1993 with 
shortness of breath and chest pain.  A history of chronic 
obstructive pulmonary disease was noted.  The lungs revealed 
coarse breath sounds without rhonchi, rales or wheezes.  
Chest X-ray showed no acute infiltrates.  He continued with 
infrequent pain and sputum production.  He was given 
medication for bronchitis.  It was noted that spirometry in 
March 1993 had revealed restrictive disease with an 
obstructive component.  He carried the diagnosis of chronic 
obstructive pulmonary disease, but he had never smoked.  
Because of sputum production, the question of his having 
bronchiectasis was raised but computerized tomography showed 
no bronchiectasis.  A suspicious area superior and lateral to 
the aortopulmonary window was detected.  The final diagnoses 
included atypical chest pain that was pleuritic in nature, 
bronchitis, and restrictive lung disease with a mild 
obstructive component.

A VA examination while the veteran was hospitalized in 
November 1993 showed a drooping nasal tip producing some 
obstruction of each anterior nares, and a normal larynx.  
There were secretions on the vocal cord, which appeared to be 
tracheal bronchial secretions that had been coughed up onto 
the cord.  There was no primary laryngeal pathology.  Chronic 
bronchitis was noted.  

VA outpatient treatment records show, in February 1995, that 
veteran presented with a 2-3 week history of coughing 
brownish sputum.  He had had sneezing and rhinorrhea for a 
week.  The nose showed edematous mucosa.  The oropharynx 
showed mucoid postnasal drip.  There were scattered rhonchi 
and mild expiratory wheezes of the lungs.  Chest X-ray showed 
no infiltrate.  The diagnosis was bronchitis.  In March 1995, 
he complained of shortness of breath and chest pain on deep 
breathing since the prior Wednesday.  The lungs were clear 
except for expiratory wheezes.  Chronic obstructive pulmonary 
disease was diagnosed.  In August 1995, he was seen for 
shortness of breath in the morning with minimally productive 
cough of brownish sputum.  The chest was clear.  Chest X-ray 
showed no infiltrates.  Bronchitis was diagnosed.  

The veteran was hospitalized by VA in October 1996 for a 
productive cough he reportedly had had for 3 weeks, with 
yellow green sputum, shortness of breath, and fatigue.  
Pneumonia had been diagnosed on the basis of X-ray findings.  
He reportedly had chronic obstructive pulmonary disease with 
asthma.  He had diffuse scattered rhonchi and wheezing with 
equal breath sounds bilaterally.  Chest X-ray showed right 
lower lobe infiltrate.  The final diagnosis was chronic 
obstructive pulmonary disease with productive cough and 
pneumonia per chest X-ray.  

On a VA examination in March 1997, the veteran complained of 
hoarseness and difficulty breathing through his nose.  
Hoarseness was described as intermittent or recurrent 
episodes, which were spontaneous and unpredictable, and 
lasted one or two minutes.  He did not have any associated 
obstructive symptoms and no cough.  The nasal turbinates were 
mildly atrophic and a thin mucoid discharge was present in 
the nasal cavity.  There was dryness of the mucosa of the 
palate.  The pharynx was negative.  The epiglottis was clear.  
The aryepiglottic folds and arytenoids were clear.  The false 
and true vocal cords were clear and freely moveable.  There 
was no evidence of nodules, inflammatory reaction, or 
premalignant or malignant lesions.  Vocal cord function 
appeared to be normal.  No hoarseness was found.  The 
examiner could not define any lesion or abnormality of the 
larynx or vocal cords that would account for hoarseness.  The 
veteran had chronic rhinitis and mild pharyngeal irritation 
secondary to breathing through the mouth.  

VA outpatient treatment records show, in July 1997, that the 
veteran was seen for a cough and shortness of breath.  The 
lungs showed bilateral rales, right lower lobe wheezing, and 
decreased breath sounds.  Chest X-ray showed clear lungs with 
mild prominence in the right infrahilar region.  The 
impression was chronic obstructive pulmonary disease with 
infiltrate to be ruled out.  Later in July 1997, he was seen 
for chronic cough and sputum production.  He stated that he 
had been coughing for more than a year.  Sputum was white-
gray and reportedly produced in the amount of a cup a day.  
He stated that he had had pneumonia during service in 1946 
with a prolonged hospital course.  He indicated that he had 
an episode of pneumonia about every year.  He reported 
shortness of breath after 50 yards.  The lungs showed 
scattered rales and wheezes of both bases.  The impression 
was a history of chronic cough with sputum production 
questionably chronic bronchitis.  The examiner stated that 
the was a nonsmoker but perhaps had old trauma to the 
parenchyma or pneumonia or inhalation injury with chronic 
bronchitis or bronchiectasis.  Pulmonary function testing in 
August 1997 showed moderate obstructive ventilatory 
impairment.  

The veteran was hospitalized by VA in November 1998 with a 7-
day history of left chest pain, shortness of breath, and 
productive cough.  Sputum was whitish to yellow.  There was 
mild wheezing in the lower lobes.  Chest X-ray showed left 
lower lobe infiltrate.  He began to have increased sputum 
production, and physical examination showed increased 
inspiratory and expiratory rales with clinical improvement of 
bronchitis.  The final diagnoses were exacerbation of 
bronchitis and chronic obstructive pulmonary disease.  

The veteran and his daughter appeared before the undersigned 
Board member for a video conference hearing on his appeal in 
October 1999.  He testified that he had respiratory symptoms 
of productive coughing and also lost his voice.  Hoarseness 
reportedly was constant.  Drainage was constant.  He 
testified that he went through gas during active service when 
he was stationed in San Diego during boot camp, was exposed 
to paint and was exposed to chemicals in photo labs where he 
worked when he was in the Air Force, all of which caused lung 
damage.  He stated that he first had bronchitis during active 
service and he continued to have it after separation.  He 
testified that doctors had told him that breathing and lung 
problems, bronchitis and pneumonia were all interconnected.  
He specified that he was exposed to mustard gas during active 
service in a closed room without a gas mask.  This reportedly 
was in the course of training so that he would understand 
what gas warfare was like.  This occurred in the San 
Francisco area.  He indicated that his trouble breathing and 
difficulty talking should be rated higher.  His daughter 
testified that all his respiratory problems during and since 
service are interrelated.  

Thomas M. Brill, M.D., reported in November 1999 that, after 
reviewing the veteran's history, examination and records, he 
was of the opinion that chronic obstructive pulmonary disease 
was possibly due to pneumonia he suffered during active 
service or possibly due to chemical exposure during the same 
period.  In May 2000, Dr. Brill reported that he made his 
judgment on the veteran's history and physical examination, 
VA medical records and tests that Dr. Brill had ordered.  

A report dated in June 2000 was received from the US Army 
Soldier and Biological Chemical Command in reply to a request 
from the RO, pursuant to the Board's remand, pertaining to 
the veteran's potential or actual exposure to any toxic gas, 
including mustard gas.  The RO was advised that no 
information could be provided relative to the veteran's 
exposure.  It was stated that McCook Army Air Field, 
Nebraska, was the only installation close to the name of the 
veteran's assigned Air Force Installation (Maxwell Air Force 
Base, Alabama) and this installation was not listed in any of 
the pertinent documents or in a National Institutes of Health 
study "Veterans At Risk" related to human testing, or as a 
storage location for vesicating agents.  

On a VA examination in August 2001, there was slight 
narrowing of the nasal valve area with cicatrix on the left 
side greater than on the right.  The septum was mainly 
midline with no gross spurs or deviation blocking the airway.  
There was some hypertrophy of the turbinate areas, that 
shrank well after Neo-Synephrine spray, allowing the 
fiberoptic endoscope to pass freely through the nose.  The 
nasopharynx was clear.  There was a large amount of clear, 
white mucous in the nasopharynx and in the hypopharynx and 
laryngeal areas.  The larynx and arytenoids had 1+ edema with 
slight hyperemia, as did the epiglottis.  There were no 
lesions or evidence of exudates.  The true cords moved well 
and approximated in the midline when the veteran was relaxed 
and phonating.  There was no evidence of nodules or 
thickening of the true cords.  There was some slight edema in 
the false cord area.  There was some increased lymphoid 
tissue in the base of the tongue but the vallecula was 
normal.  There was no nasal dryness or bleeding.  No polyps 
or exudates were noted.  He was hoarse, which was constant 
and more prominent after coughing and straining to reach 
high-pitched sounds on phonation.  The hoarseness was said to 
be probably secondary to gastric reflux.  

On a VA respiratory examination in August 2001, the veteran 
gave a history of no smoking and inservice bronchitis and 
pneumonia.  Since service, he stated that he had had four 
more episodes.  He complained of daily, chronic, cough 
productive of 1/2 cup of whitish and sometimes brown sputum, 
shortness of breath with an ability to walk 20 yards, and no 
hemoptysis.  He reportedly had been placed on oxygen in 
October 2000.  Treatment with inhalers and medication was 
detailed.  He stated that he could not stand on scales as his 
weight was at 299-300 pounds.  Respirations were at 12.  The 
lungs were clear to auscultation and percussion without 
rales, rhonchi or wheezes.  Expiratory phase was not 
prolonged.  Chest X-ray in May 2001 showed no acute 
infiltrates.  Chronic obstructive pulmonary disease was 
diagnosed.  The examiner reviewed the veteran's claims file 
and the Board's remand.  He concluded that the veteran's 
chronic obstructive pulmonary disease was not related to 
inservice nose trauma, postoperative residuals of nasoseptal 
deviation, and chronic laryngitis.  The 1946 occurrences of 
pneumonia and bronchitis reportedly resolved before he was 
released to duty.  The examiner did not see any treatment for 
a respiratory condition until February 1976, when the veteran 
had viral pneumonia that resolved.  He noted that a VA 
examination in February 1983 listed no respiratory diagnoses.  
He was admitted for left lower lobe pneumonia and chronic 
obstructive pulmonary disease in March 1993.  Afterwards, he 
had continued treatment for chronic obstructive pulmonary 
disease.  The examiner expressed the opinion that the 
veteran's chronic obstructive pulmonary disease was not 
related to his pneumonia and bronchitis in 1946, as it was 
not a chronic problem nor did it require chronic treatment 
until the early 1990's.  

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

The regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree if 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307.  Malignant tumors are one of the chronic diseases 
for which the presumption is applicable.  38 C.F.R. 
§3.309(a).  

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to vesicant agents in 
service, 38 C.F.R. § 3.316 is controlling.  That regulation 
provides:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
§ 3.303).  38 C.F.R. § 3.316.  

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316; See Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

While the veteran had respiratory problems during active 
service that were first identified as pneumonia and then 
diagnosed as bronchitis, they resolved with treatment and 
there was no subsequent inservice finding of any respiratory 
abnormality.  In other words, no chronic respiratory disorder 
was shown during active service.  Nor were the acute 
respiratory findings in 1946 associated with any exposure to 
chemicals from paint or photographic processing.  Beginning 
many years following active duty, in 1976, chronic bronchitis 
and chronic obstructive pulmonary disease are shown to have 
developed.  They are not shown to be secondary to any 
inservice disease or injury, to include the episode of 
bronchitis during active service many years previously.  

The Board has considered Dr. Brill's opinion that the 
veteran's chronic obstructive pulmonary disease possibly 
resulted from inservice pneumonia or chemical exposure, but 
no historical details were provided to support this 
possibility.  There was no prior history of chemical exposure 
that was medically reported; nor was there any prior medical 
record that suggested any causality between inservice 
respiratory symptoms and the development of chronic 
respiratory disease many years following active service.  Dr. 
Brill has provided no details for the basis of his opinion 
other than the veteran's subjective report of history.  

Conversely, the VA physician's opinion that there was no 
causal connection between current respiratory disablement and 
inservice pneumonia, or any service connected disability of 
laryngitis or postoperative residuals of deviated nasal 
septum was based on medical particulars from service and 
postservice clinical records, such as the absence of any 
medically identified, continuous respiratory dysfunction 
prior to 1976.  There is no medical evidence or medical 
opinion on record that the service connected disabilities 
relating to laryngitis and deviated nasal septum had any role 
to play in the development of chronic obstructive pulmonary 
disease or bronchitis.  

The Board finds that the preponderance of the medical 
evidence shows no causal relationship between any inservice 
disease or injury, to include pneumonia and bronchitis, and 
current chronic obstructive pulmonary disease.  

The veteran suggests that he was exposed to some kind of gas, 
to include mustard gas, during active service.  If this were 
proved, presumptive service connection for chronic 
obstructive pulmonary disease and/or bronchitis would be in 
order.  However, a case for his exposure to mustard 
gas/lewisite during active service has not been made out.  He 
related exposure to some gas during active service, but this 
has not been proven to have been mustard gas.  The 
development of the case to ascertain whether he could have 
come in contact with vesicant agents during active service 
indicates, as far as it goes, that he was never near any 
known area where he could have come in contact with such 
agents, to include mustard gas and lewisite.  Hence, there is 
no proof in this case that he could have been exposed to 
mustard gas during active service in support of his claim.  


II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10.  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

A.  Laryngitis

The service-connected laryngitis is rated by analogy under 38 
C.F.R. § 4.97, Diagnostic Code 6599 for miscellaneous 
diseases of the nose and throat.  

Under 38 C.F.R. § 4.97, chronic laryngitis is rated as 30 
percent disabling if there is hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on biopsy.  A 10 percent rating is 
assignable if there is hoarseness, with inflammation of cords 
or mucous membrane. 38 C.F.R. § 4.97, including Diagnostic 
Code 6516.  

Other Diagnostic Codes under 38 C.F.R. § 4.97 govern 
disabilities such as deviation of nasal septum, loss of part 
of the nose, sinusitis, total laryngectomy, complete organic 
aphonia, stenosis of the larynx and injuries to the pharynx.

The current manifestations relative to the larynx and 
hoarseness show only that the veteran is hoarse without any 
organic manifestation of laryngeal abnormality except for 
slight edema and hyperemia.  This qualifies for no more than 
the 10 percent rating in effect.  

B.  Deviated Nasal Septum

The veteran's postoperative residuals of a deviated nasal 
septum have been rated under Diagnostic Code 6502.  This 
diagnostic code provides that only traumatic deviation of the 
nasal septum with 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent rating.  Otherwise, the disability is 
noncompensably disabling.  38 C.F.R. § 4.31.  The current 
manifestations of this disability show no appreciable nasal 
obstruction or other appreciable disability associated with 
the postoperative status of his deviated nasal septum.  
Hence, a disability rating beyond the currently assigned 10 
percent is not in order.  

In determining that evaluations in excess of 10 percent are 
not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran has not submitted evidence 
tending to show that his service-connected laryngitis and/or 
postoperative residuals of deviated nasal septum require 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  Therefore, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).  

III.  VCAA

The Board notes that while the veteran's claim was pending, 
38 U.S.C.A. § 5100 et seq. were amended, effective for all 
pending claims.  Veterans Claims Assistance Act of 2000.  As 
a result of the amendments, the VA is obligated to assist all 
claimants in the development of their claims, unless there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition, the statute amplified 
the duty to assist and more specifically defined it.  Id.

Furthermore, VA has recently promulgated regulations 
implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations specifically discuss the 
steps to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the veteran was advised and notified in the 2001 Statement of 
the Case (SOC) and Supplemental Statements of the Case 
(SSOC's) that he was responsible for providing information to 
identify private treatment providers and dates of treatment 
as well as releases, and that VA would request those records.  
He was also told that VA would obtain his VA treatment 
records that he identified.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the discussions 
in the RO letters, SOC's and SSOC's sent to him informed him 
of the information and evidence that would be needed to 
substantiate his claims, to include whether he or VA would 
request such evidence, and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C. §§ 5102, 5103, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claims have been properly 
developed and that no useful purpose would be served by 
remanding said issues again with directions to provide 
further assistance to him.  Specifically, all obtainable 
medical records relevant to the disabilities at issue, to 
include medical opinions on the issues, have been obtained, 
pursuant to the RO's own actions and the directives in the 
Board's remand.  Moreover, the veteran has had the 
opportunity to provide testimony during a video conference 
hearing pursuant to his appeal.  All the pertinent medical 
evidence, pro and con, and statements/testimony offered in 
support of his claims have been fully considered.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to the issue 
on appeal, and that the duty to assist the veteran has been 
satisfied.  Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5102, 5103, 5107; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  


ORDER

Service connection for a respiratory disorder, to include 
chronic bronchitis and chronic obstructive pulmonary disease, 
is denied.  

An increased rating for laryngitis is denied.  

An increased rating for postoperative residuals of a deviated 
nasal septum is denied.  


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

